IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KARDEN CONSTRUCTION SERVICES,              : No. 602 MAL 2019
INC.,                                      :
                                           :
                   Petitioner              : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
BRIAN D'AMICO,                             :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.